Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s arguments filed on 04/06/2021.
Status of claims
Claims 1-17 are pending. Claims 1-2, 5-7, 9-10, 13-15 and 17 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 04/15/2021 by the applicant Mr. Arlen Olsen (Reg. No. 37,543). 

The application has been amended as follows:

1. (Currently Amended) A method for providing a cryptographic security function for the operation of a device, wherein the following method steps are executed: 
- receiving a request to provide the cryptographic security function, 
- providing an interface to a trust anchor, the trust anchor making available the cryptographic security function, 
- wherein said interface determines an item of context information depending on the application initiating the request, the item of context information comprising the identity of the application,
- wherein the item of context information is integrated into the provision of the cryptographic security function as a one-way function value,
 - providing the requested cryptographic security function for the application initiating the request, 
- wherein the determined item of context information is integrated into the provision of the cryptographic security function, and 
- wherein the item of context information at least one of modifies and influences a value resulting from the cryptographic security function.

3. (Cancelled)  

9. (Currently Amended) An apparatus for providing a cryptographic security function for the operation of a device, having: 
- means for receiving a request to provide the cryptographic security function,
 - at least one interface to a trust anchor, the trust anchor making available the  cryptographic security function, 
- wherein said interface is configured to determine an item of context information depending on the application initiating the request, the item of context information comprising the identity of the application, 
- wherein the item of context information is integrated into the provision of the cryptographic security function as a one-way function value,
- means for providing the cryptographic security function for the application initiating the request, wherein these means are configured to allow the determined item of context information to be integrated into the provision of the cryptographic security function, and 
- wherein the item of context information at least one of modifies and influences a value resulting from the cryptographic security function.


17. (Currently Amended) A computer program having means for performing a method for providing a cryptographic security function when the computer program is executed on an apparatus said computer program having a non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions, wherein the method comprises: 
- receiving a request to provide the cryptographic security function,
 - providing an interface to a trust anchor, the trust anchor making available the cryptographic security function,
 - wherein said interface determines an item of context information depending on the application initiating the request, the item of context information comprising the identity of the application initiating the request, wherein the item of context information is integrated into the provision of the cryptographic security function as a one-way function value, and
 - providing the requested cryptographic security function for the application initiating the request, 
- wherein the determined item of context information is integrated into the provision of the cryptographic security function, and 
- wherein the item of context information at least one of modifies and influences a value resulting from the cryptographic security function.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491